DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason D. Grier (Reg. No. 70,877) on 06 July 2021.

The application has been amended as follows: 

The Specification:
[0001] This application claims priority to and the benefit of U.S. Patent Application No. 15/472,589, entitled "C-ARM IMAGING SYSTEM WITH MULTIPLE AUTOMATED INDEPENDENT ROTATIONAL AXES", filed March 29, 2017, now U. S. Patent No. 10,517,553 issued on December 31, 2019, which is herein incorporated by reference in its entirety.

Allowable Subject Matter

Claims 1-4, 8-12, 14-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-4, Jensen et al. (U. S. Patent No. 7,502,174 B2) disclosed an X-ray imaging system that comprises: 
an X-ray radiation source ; 
an X-ray detector; 
a base (404); 
a C-arm (403) coupled to the base and having the X-ray radiation source disposed on a first end and the X-ray detector disposed on a second end opposite the first end; and
an L-arm (490) coupled to the C-arm. 
However, the prior art failed to disclose or fairly suggested that the X-ray imaging system further comprises:
a motorized system configured to rotate the C-arm at least 180 degrees in an orbital direction relative to a location, where the C-arm is coupled to the base by both rotating the C-arm 180 degrees in a lateral direction relative to the base and rotating the C-arm 180 degrees about the location, where the C-arm is coupled to the base, wherein the L-arm is configured to rotate in a circumferential direction relative to an axis to enable a rotation of the C-arm in the lateral direction.

et al. (U. S. Patent No. 7,502,174 B2) disclosed an X-ray imaging system that comprises: 
an X-ray radiation source; 
an X-ray detector; 
a C-arm (403) having the X-ray radiation source disposed on a first end and the X-ray detector disposed on a second end opposite the first end; 
a base (404); 
a horizontal arm (486) coupled to the base; 
an L-arm (490) having a first end and a second end, wherein the first end is coupled to the horizontal arm; and
a C-arm rotation device (494) configured to enable the C-arm to rotate in an orbital direction relative to the C-arm rotation device, wherein the C-arm rotation device is coupled to the second end of the L-arm (column 11, lines 32-42).
However, the prior art failed to disclose or fairly suggested that the X-ray imaging system further comprises:
a motorized system configured to rotate the C-arm at least 180 degrees in the orbital direction relative to a location, where the C-arm is coupled to the C-arm rotation device by both rotating the C-arm 180 degrees in a lateral direction relative to the base and rotating the C-arm 180 degrees about the location, where the C-arm rotation device is coupled to the C-arm.

With respect to claims 15-17 and 20, Jensen et al. (U. S. Patent No. 7,502,174 B2) disclosed an X-ray imaging system that comprises: 

an X-ray detector; 
a C-arm (403) having the X-ray radiation source disposed on a first end and the X-ray detector disposed on a second end opposite the first end; a base; 
a horizontal arm (486) coupled to the base; 
an L-arm (490) having a first end and a second end, wherein the first end is coupled to the horizontal arm; andApplication No. 16/509,149 Response to Notice of Non-Compliant Amendment Mailed March 16, 2021 Page 10
a C-arm rotation device (494) configured to enable the C-arm to rotate in an orbital direction relative to the C-arm rotation device, wherein the C-arm rotation device is coupled to the second end of the L-arm (column 11, lines 32-42).
However, the prior art failed to disclose or fairly suggested that the X-ray imaging system further comprises:
a motorized system configured to rotate the C-arm about three different rotational axes; 
wherein one rotational axis of the three different rotational axes comprises a flip- flop axis defined by a rotation of the C-arm rotation device about the second end of the L-arm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 16 June 2021 with respect to claims 1-4 have been fully considered.  The objections of claims 1-4 have been withdrawn.
Applicant’s amendments filed 16 June 2021 with respect to claim 4 have been fully considered.  The objection of claim 4 has been withdrawn.
Applicant’s amendments filed 16 June 2021 with respect to claims 8-12 and 14 have been fully considered.  The objections of claims 8-12 and 14 have been withdrawn.
Applicant’s amendments filed 16 June 2021 with respect to claims 9-12 have been fully considered.  The objection of claims 9-12 has been withdrawn.
Applicant’s amendments filed 16 June 2021 with respect to claims 16 and 17 have been fully considered.  The objections of claims 16 and 17 have been withdrawn.
Applicant’s amendments filed 16 June 2021 with respect to claim 17 have been fully considered.  The objection of claim 17 has been withdrawn.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884